               Case 3:19-cr-00553-RS Document 47 Filed 10/08/20 Page 1 of 3



 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     SOPHIA WHITING
 3
     Assistant Federal Public Defender
 4   19th Floor Federal Building - Box 36106
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       Sophia_Whiting@fd.org
 7

 8   Counsel for Defendant BARRIOS
 9

10                            IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                     SAN FRANCISCO DIVISION
13

14      UNITED STATES OF AMERICA,                          Case No.: CR 19-553 RS
15                      Plaintiff,                         STIPULATION AND ORDER
                                                           EXCLUDING TIME UNDER THE
16              v.                                         SPEEDY TRIAL ACT AND
                                                           REQUEST TO CONTINUE HEARING
17      VICTOR BARRIOS,
18                      Defendant.
19

20

21           Victor Barrios is scheduled to appear for a status hearing on Tuesday, October 13,
22   2020. Mr. Barrios and the government are working on technical issues with a recent discovery
23   production, and Mr. Barrios has requested additional discovery from the government. Mr.
24   Barrios and his counsel are also reviewing discovery provided. Mr. Barrios is out of custody
25   and fully compliant with pretrial release. The parties therefore jointly request to continue the
26   hearing in the above-captioned matter to January 12, 2021 at 2:30 p.m. for a status hearing, or
27   as soon thereafter the Court is available.
28


     STIPULATION TO EXCLUDE TIME, REQUEST TO CONTINUE HEARING, AND ORDER
               Case 3:19-cr-00553-RS Document 47 Filed 10/08/20 Page 2 of 3



 1           The parties further stipulate and request that, under the Speedy Trial Act, the Court
 2   exclude the time from October 13, 2020 to January 12, 2021. Mr. Barrios and his counsel are
 3   reviewing discovery produced by the government, and additional discovery has been requested
 4   from the government. An exclusion is therefore appropriate under 18 U.S.C. §
 5   3161(h)(7)(B)(iv) for effective preparation of counsel, taking into account the exercise of due
 6   diligence.
 7           Furthermore, under 18 U.S.C. § 3161(h)(7)(A), the Court may appropriately exclude
 8   time “on the basis of his findings that the ends of justice served by taking such action outweigh
 9   the best interest of the public and the defendant in a speedy trial.” Although the Speedy Trial
10   Act does not directly address continuances stemming from pandemics, natural disasters, or
11   other emergencies, this Court has discretion to order a continuance and exclude time in such
12   circumstances. See, e.g., Furlow v. United States, 644 F.2d 764 (9th Cir. 1981) (finding no
13   Speedy Trial Act violation where the district court granted an ends-of-justice continuance
14   following the eruption of Mt. St. Helens). General Order 72 previously found that the ends of
15   justice served by ordering continuances outweigh the interest of the public and any defendant’s
16   right to a speedy trial pursuant to 18 U.S.C. § 3161(h)(7)(A). General Order 72-6, now in
17   effect, finds that appearances before the district judges may be postponed in light of the
18   pandemic. The parties stipulate that exclusion is appropriate in above-captioned case, because
19   the realities of the pandemic hamper counsels’ ability to meet with the defendant, relevant
20   personnel, and witnesses. A failure to grant the requested exclusion of time and continuance
21   would therefore unreasonably deny counsel continuity of counsel or deny counsel the
22   reasonable time necessary for effective preparation, taking into account the exercise of due
23   diligence. Mr. Barrios is also out of custody and fully compliant with pretrial release. A
24   continuance and exclusion of time from October 13, 2020 to January 12, 2021 is therefore
25   appropriate under 18 U.S.C. § 3161(h)(7)(B)(iv), as the ends of justice served the granting of
26   such continuance outweigh the best interest of the public and the defendant in a speedy trial.
27           IT IS SO STIPULATED.
28



     STIPULATION TO EXCLUDE TIME, REQUEST TO CONTINUE HEARING, AND ORDER
               Case 3:19-cr-00553-RS Document 47 Filed 10/08/20 Page 3 of 3



 1

 2
                      October 8, 2020                     DAVID L. ANDERSON
 3                    Dated                               United States Attorney
                                                          Northern District of California
 4

 5                                                                  /S
                                                          ANNE C. HSIEH
 6                                                        Assistant United States Attorney
 7

 8
                      October 8, 2020                     STEVEN G. KALAR
 9                    Dated                               Federal Public Defender
                                                          Northern District of California
10
                                                                    /S
11                                                        SOPHIA WHITING
                                                          Assistant Federal Public Defender
12

13

14
             IT IS SO ORDERED.
15

16

17            October 8, 2020
             ___________________                  _____________________________________
             Dated                                THE HONORABLE RICHARD SEEBORG
18
                                                  United States District Judge
19

20

21

22

23

24

25

26

27

28



     STIPULATION TO EXCLUDE TIME, REQUEST TO CONTINUE HEARING, AND ORDER
